DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 3, filed 8/03/2022, with respect to the rejection(s) of claim(s) 1 under Landerer, Matsuoka, and Ovshinsky have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Landerer, Matsuoka, Ovshinsky, and the new prior art of Tyler et al. (US 2016/0301117 A1, hereafter Tyler).  Tyler is relied upon for teaching the details of the resin frame as necessitated by the claim amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landerer et al. (US 2016/0322679 A1, hereafter Landerer) in view of Matsuoka et al. (US 2003/0006003 A1, hereafter Matsuoka), in view of Ovshinsky et al. (US 2002/0182493 A1), and further in view of Tyler et al. (US 2016/0301117 A1, hereafter Tyler).
With regard to claim 1, Landerer teaches a battery pack comprising: 
a cell stack (storage module 12) that is a stack of a plurality of individual cells [0003, 0045]; and 
a cooler (cooling element 14) that includes a refrigerant flow passage (ducts) [0046], wherein: 
a cooled portion (lower portion) that is at least a part of the cell stack extending along a stacking direction of the single cells is attached to the cooler, with a viscous body layer (heat conducting adhesive 28) interposed between the cooled portion and the cooler (as seen in fig. 4) [0066-0068, fig. 4]; 
a surface of the viscous body layer (heat conducting adhesive 28) in contact with the cooled portion has a first width (upper) in a direction parallel to a short side (vertical) of the viscous body layer (heat conducting adhesive 28), a surface of the viscous body layer in contact with the cooler has a second width (lower) in the direction parallel to the short side; and 
the refrigerant flow passage includes opposite side surfaces in the direction parallel to the short side (sides of ducts in cooling element 14, not shown) [0045-0046, 0066-0068, fig. 4]. 
Landerer does not explicitly teach the claim limitations regarding the first width being less than the second width.  However these limitations are based on the shape of the viscous body layer and would be an obvious variant to one of ordinary skill in the art since they would perform the same function as the viscous body layer of Landerer (Landerer teaches applying adhesive in stripe patterns to avoid air locks [0021]) and would only require a change in shape.  See MPEP 2144.04 IV.  Furthermore it is well known in the art that lines or stripes of viscous materials such as adhesives may have a shape with a flat bottom corresponding to the surface they are applied to and an arc shaped top on the side opposite the surface they are applied to, commonly referred to as a bead.  This shape is shown in prior art such as Matsuoka (in the relevant field of electronics manufacturing) and would have a first width (upper) that is less than a second (lower) width [fig. 6].  It would have been obvious to one of ordinary skill in the art to use the semi-circular/bead shape of Matsuoka with the viscous body layer (heat conducting adhesive) stripes of Landerer since they are known to be effective shapes prior to pressing for allowing for the shape of an adhesive to change smoothly during pressing allowing for a uniform seal [Matsuoka 0070, fig. 6].
The bead shape taught by Matsuoka (fig. 6) would have a wide second width (at the lower portion) and a narrow first width (at the upper portion) which would create a wide range between a first and third width, but Landerer and Matsuoka would not explicitly teach that a second width of a refrigerant flow passage was between the first and third widths.  However this would be an obvious variant to one of ordinary skill in the art since it would only require changing the size of the adhesive stripes or the refrigerant flow passages of Landerer.  See MPEP 2144.04.  Furthermore, in the same field of endeavor, Ovshinsky teaches optimizing coolant channel (refrigerant flow passage) width to adjust coolant flow volume for even cooling [0125].  Therefore based on the teachings of Ovshinsky one of ordinary skill in the art would find it obvious to optimize the refrigerant flow passage (duct) width of Landerer, which would obviate the claimed range of between the first and second widths.
Modified Landerer does not explicitly teach a part of a surface of the cell stack extending along a stacking direction of the cells is covered by a resin frame that does not cover the cooled portion of the stack or contact the viscous body layer.  However, in the same field of endeavor, Tyler teaches the use of a resin (polystyrene) frame (housing 42) that covers cells in a stacking direction, does not cover the cooled portion of cells (lower parts of cells adjacent adhesive 78 and heat sink 80) [0033-0034, 0044, fig. 4].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the resin (polystyrene) frame of Tyler with the battery pack of modified Landerer for the benefit of securing cells while allowing for heat exchange [Tyler 0043].

    PNG
    media_image1.png
    531
    658
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724 

/STEWART A FRASER/Primary Examiner, Art Unit 1724